DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 13, 15, 16, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2007/0123132 to Erb in view of US Pub. No. 2008/0153373 to Hall, USPN 6,132,868 to Dean, and US Pub. No. 2006/0068675 to Handermann.
Regarding claims 1, 2, 4, 6, 7, 13, 15, 16, 28, and 29, Erb teaches a nonwoven mat containing a high performance thermoplast as melt fiber and a reinforcing fiber (Erb, Abstract).  Erb teaches that the individual fibers are fixed in the nonwoven mat by means of a binder (Id., paragraph 0008). Erb teaches that the nonwoven is formed by dispersing the fibers, including the binder, in a dispersion agent, such as water, such that a continuous nonwoven is effected on a wire belt by filtration and subsequently compaction, and drying of the nonwoven (Id., paragraph 2 (Id., paragraph 0021).
Regarding the claimed proportions of the heat-resistant thermoplastic fiber to the binder fiber, as recited in claims 1 and 13, and the claimed weight ratio of the total amount of heat-resistant thermoplastic fiber and reinforcing fiber with respect to the binder fiber, as recited in claim 13, Erb appears to teach the claimed proportions and weight ratio.  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven of Erb, and adjusting and 
Regarding the claimed binder, Erb teaches that in the case of binders, polyolefins such as polyethylene and polypropylene binders can be used (Erb, paragraph 0018).  Erb does not appear to teach the claimed binder.  However, Hall teaches a similar nonwoven fabric comprising heat-resistant organic fibers and thermoplastic binder fibers (Hall, Abstract).  Hall teaches that the heat resistant fibers may comprise para-aramid fibers (Id., paragraph 0013), and that the binder fibers are typically made from a thermoplastic material, such as polypropylene, polyethylene or polyester (Id., paragraph 0019).  Hall teaches that the fibers can contain only the polymer or comprise a bicomponent fiber in a sheath/core configuration (Id.).  Hall teaches that the nonwoven fabric is useful in articles as fire blocking (Id., paragraph 0042).
Additionally, Dean teaches fibers, particularly binder fibers, made from copolyesters generally formed from cyclohexanedimethanol, ethylene glycol and isophthalic acid, and at least one dicarboxylic acid selected from terephthalic acid (Dean, Abstract).  Dean teaches that the copolyesters are suitable for use in a variety of applications such as binder fibers for nonwoven fabrics, including wet-laid nonwoven fabrics (Id., column 2 lines 56-63, column 11 lines 32-50).  Dean teaches that the dicarboxylic acid contains isophthalic acid in an amount ranging from at least 10 mole % to about 50 mole %, and at least about 50 mole % of a dicarboxylic acid component including terephthalic acid (Id., column 3 lines 34-50).  Note that Dean does not appear to require adipic acid.  Dean teaches that the polymerization may be controlled to form amorphous polyethylene terephthalate copolymers with glass transition temperatures similar or slightly lower than polyethylene terephthalate (Id., column 9 lines 17-30).  Dean teaches that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven of Erb, and substituting the polyolefin binder fiber of Erb with a polyester binder fiber of Hall, including having the claimed molar ratio and the absence of adipic acid, as taught and suggested by Dean, motivated by the desire of forming a conventional nonwoven comprising a polyester binder fiber known in the art as being predictably suitable for use in bonding similar materials comprising flame-retarding fibers.
Regarding the claimed average fineness of the heat-resistant thermoplastic fiber, Handermann teaches a nonwoven flame barrier and insulation comprising a blend of water dispersible fibers that are inherently fire resistant, and optionally including inorganic fibers such as fiberglass, being thermally bonded with a binder resin for use in composite articles (Handermann, Abstract, paragraph 0003).  Handermann teaches that the nonwoven material preferably has a basis weight of 30 to 300 g/m2 (Id., paragraph 0022).  Handermann teaches that Category 1 water dispersible fibers include polyetherimides and polyetheretherketones (Id., paragraph 0029), that Category 3 inorganic fibers include fiberglass and carbon, and that the barrier may include Category 4 non-flame retardant fibers such as low-melt bicomponent polyesters (Id., paragraphs 0082-0088).  Handermann teaches that preferred denier values of the fibers used in the nonwoven fiber blend are preferably in the range of 1 to 28 dtex (Id., paragraph 0024), and that the preferred staple lengths of the fibers used in the nonwoven fiber blend are preferably in the range of 3 to 51 mm (Id., paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven of the prior art combination, wherein the 
Regarding the claimed glass transition temperature of the heat-resistant thermoplastic fiber, as set forth above, the prior art combination teaches a substantially similar fiber, such as a polyether etherketone or polyether imide, as claimed.  Therefore, the claimed property appears to naturally flow from the structure in the prior art combination.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding the preamble, it should be noted that the invention of the prior art combination teaches a substantially similar structure and composition as claimed. Therefore, the invention of the prior art combination appears capable of the claimed use.  Additionally, note that Hall teaches that a nonwoven fabric having a substantially similar structure and composition as claimed is known in the art as being useful in articles as fire blocking.
Regarding claim 2, the prior art combination teaches that the polymerization may be controlled to form amorphous polyethylene terephthalate copolymers with glass transition temperatures similar or slightly lower than polyethylene terephthalate (Dean, column 9 lines 17-30).  Note that amorphous copolymers would have a degree of crystallinity within the claimed range.
Regarding claim 4, the prior art combination does not require drawing the high performance thermoplast fiber.  Therefore, the fiber appears to be substantially undrawn as claimed.

Regarding claims 28 and 29, the prior art combination teaches that the fibre composite comprises a high performance thermoplast as melt fiber and a reinforcing fiber and a binder fiber. The prior art combination does not appear to teach that the fibre composite requires any other fibers.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Erb in view of Hall, Dean, and Handermann, as applied to claims 1, 2, 4, 6, 7, 13, 15, 16, 28, and 29 above, and further in view of US Pub. No. 2006/0057373 to Inagaki.
Regarding claims 26 and 27, Dean teaches fibers, particularly binder fibers, made from copolyesters generally formed from cyclohexanedimethanol, ethylene glycol and isophthalic acid, and at least one dicarboxylic acid selected from terephthalic acid (Dean, Abstract).  Note that Dean does not appear to require adipic acid.  Additionally, Inagaki teaches polyester fiber structures produced using a polyester resin with satisfactory color tone and excellent moldability (Inagaki, Abstract, paragraph 0001), wherein the fiber structure is a nonwoven fabric or wadding suitable for such purposes as soundproofing or insulating materials (Id., paragraphs 0289-0291).  Inagaki teaches that the fiber structure comprises a polyester fiber containing a polyester polymer as the major component, and that the fiber structure comprises a main fiber made of polyester staple fiber and thermal bonding conjugated staple fiber, wherein the polyester polymer is present in either or both the main fiber and the thermal bonding composite staple fiber (Id., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nonwoven of the prior art combination, and substituting the cyclohexanedimethanol with an aromatic diol such as bisphenol and hydroquinone, as taught and suggested by Inagaki, motivated by the desire of forming a conventional nonwoven comprising a polyester binder fiber with a diol known in the art as being functionally equivalent and predictably suitable for forming similar polyester binder fibers.

Response to Arguments
Applicants’ arguments filed February 19, 2021, have been fully considered but they are not persuasive.  Applicants argue that Erb and Hall technically conflict and teach away from each other in that Erb requires stability of nonwoven mat while Hall requires expansion of a nonwoven fabric, and Erb’s nonwoven mat is produced by a wet-laid process while Hall’s nonwoven fabric is produced by a dry-laid process.  Examiner respectfully disagrees.  Erb teaches a nonwoven mat containing a high performance thermoplast as melt fiber and a 
Additionally, the additional characteristics of the nonwoven fabric of Hall would not appear to be solely based on the identity of the binder fiber, nor do Applicants appear to attribute any properties solely due to the identity of the binder fiber.  Additionally, the rejection does not rely on modifying the characteristics of the nonwoven of Erb with the characteristics set forth in Hall.  Therefore, since Hall establishes binder fibers which are known to be predictably suitable for similar nonwovens, the proposed modification does not appear to conflict nor do the prior art references appear to teach away from each other.
Applicants argue that Handermann essentially requires polymers made with halogenated monomers to help enhance flame and fire retardance, and therefore, one would not have been motivated from Handermann.  Examiner respectfully disagrees.  Handermann is only relied on to teach an average fineness for fibers such as polyetherimides and polyetheretherketones known in the art for nonwoven flame barriers and insulation.  The average fineness does not appear to be dependent on the presence of polymers made with halogenated monomers.

Additionally, the claimed invention is directed to the wet-formed non-woven fabric alone, as opposed to a heat-resistant resin composite, which was non-elected in Applicants’ response of November 22, 2017. The properties of bending strength and bending elastic modulus are based on the molded body, i.e. a heat-resistant resin composite.  Therefore, a comparison between the invention of the prior art and embodiments shown in Table 2, based on properties which are neither claimed nor evident in the elected intermediate product, does not appear to establish that the prior art combination does not render obvious the claimed invention, as Applicants have not provided evidence that such properties are additionally present in the intermediate product.
Applicants’ arguments regarding Dean as pertaining to claims 26 and 27 are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/PETER Y CHOI/            Primary Examiner, Art Unit 1786